Citation Nr: 0638928	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-43 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1948 to October 
1953 and from December 1953 to December 1962.  He was a 
prisoner of war (POW) during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
an increased rating for his service-connected PTSD, from 30 
percent to 50 percent disabling.

The veteran requested a hearing before the Board in his 
substantive appeal.  However, a March 2005 report of contact 
from his representative indicates that he no longer desired 
such a hearing.

In his appeal, the veteran seemed to indicate that he was 
appealing the issue of having a permanent 100 percent rating.  
He has been granted a total rating, by virtue of 
unemployability, since 1995.  There is no controversy over 
his total rating for the Board to address at this time.  It 
appears he is dissatisfied with decisions that were made in 
the past concerning his rate of compensation, but since he 
did not appeal those decisions, they are final.  He has not 
argued that any decision was erroneous.  Although the Board 
sincerely appreciates the difficulties the veteran has faced 
since his military service, both medical and financial, 
without an appeal, the Board simply does not have 
jurisdiction to review past determinations that have become 
final.

On the veteran's notice of disagreement (NOD), dated in 
October 2003, the veteran raised additional claims for a 
clothing allowance and an earlier effective date for his 
cold-related injuries.  These issues are REFERRED back to the 
RO for appropriate action.




FINDING OF FACT

The evidence indicates that the veteran's PTSD is manifested 
by social impairment with reduced reliability and 
productivity with symptoms of memory impairment, flattened 
affect, impaired abstract thinking, disturbances of 
motivation or mood and difficulty in establishing and 
maintaining social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West. Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West Supp. 2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2006).  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code (DC) 9411.  The regulations establish a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130 (2006).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting; inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).


A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 50 percent rating.

Here, the records show that the veteran was been assigned a 
GAF score of 45 on the December 2002 VA examination report.  
According to DSM-IV, A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  The examiner 
noted that the veteran was assigned a GAF score of 45 due to 
serious distress and dysfunction with frequent flashbacks and 
nightmares with resulting marked impairment in social 
functioning.  However, the assignment of a GAF score that 
indicates serious distress, combined with the lack of other 
symptoms, does not indicate a more severe disability picture 
of a 70 percent disability rating.

The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 38 
C.F.R. § 4.7 (2006).

The December 2002 VA examination report noted that the 
veteran was married with five children and had retired when 
he reached the age of 62 from P.L.  The veteran stated that 
his flashbacks and nightmares had become worse, occurring 
more frequently, almost every night, disturbing his sleep.  
He noted that this condition was generally worse during the 
winter, as he was captured in Korea and kept a prisoner of 
war during that time.  Social impairment included no social 
involvement and no church attendance.  He had no leisure 
pursuits or hobbies.  He spends the majority of his time at 
home with his wife and is able to maintain routine 
responsibilities of self-care.  

Upon mental status examination, the veteran appeared to be 
neat and clean.  He was cooperative with responses being 
logical, revealing no impairment of thought processes or 
communication.  Sleep impairment was secondary to nightmares 
and flashbacks of his experiences in Korea.  Symptoms of 
disturbance of motivation and mood were increased with 
frequency of nightmares and lack of sleep.

While the Board notes that the veteran is in receipt of 
individual unemployability for his multiple disabilities, he 
clearly does not meet the next higher criteria for a 70 
percent disability evaluation for PTSD.  As noted on his 
examination, he demonstrates no delusions or hallucinations 
and had good eye contact.  He had no suicidal or homicidal 
thoughts and good personal hygiene.  He was oriented to time, 
place and person.  His memory for recent and remote events 
was intact as evidenced by his recollection of his past 
history and current events.  He had no obsessive ritualistic 
behavior and no panic attacks or depression.  Even the 
veteran stated in his appeal that the PTSD "use [sic] to be 
very freighting [sic]," but he learned to deal with the 
condition and did not dwell on it.  There is no indication 
that receives any outpatient psychiatric treatment or takes 
psychiatric medications to control his symptoms.  This is 
also highly probative evidence.  

Certainly the Board does not mean to minimize the effect of 
the veteran's service experiences on his mental state, nor 
does the Board doubt that the veteran has faced many 
hardships since service.  It is admirable, however, that at 
this point in his life, he is able to function very well 
despite his psychiatric symptoms.  Since it is the current 
severity of the condition that is of utmost importance in 
assigning a disability rating, the Board finds that the 
veteran's PTSD symptoms more nearly approximate a 50 percent 
disability rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 50 
percent.  Therefore, a higher rating is not warranted.  



Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements were met in this case by a letter 
sent to the veteran in October 2002.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159(b) (2006).  The letter did not tell him to provide any 
relevant information or evidence in his possession.  However, 
the letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.

Similarly, since the RO assigned the 50 percent disability 
rating at issue here for the veteran's service- connected 
PTSD, and the Board has concluded that the preponderance of 
the evidence is against assigning a higher rating, there is 
no question as to an effective date to be assigned, and no 
further notice is needed here.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Notice was 
received prior to the initial grant of the increased rating 
claim for PTSD.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a psychiatric examination to 
determine the current severity of his PTSD in December 2002.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's PTSD since 
he was last examined.  The veteran has not reported receiving 
any recent treatment specifically for this condition, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2002 VA examination report is thorough and supported by 
VA treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examination 
in this case is adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claims, as indicated 
above.


ORDER

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


